Citation Nr: 0431656	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-08 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for a skin condition, 
classified as tinea versicolor.

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for PTSD claimed to be 
due to sexual assault.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to July 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board observes that service connection was previously 
denied for depression, headaches, tinea versicolor and sexual 
trauma as not well grounded in a June 1997 rating decision.  
The veteran was notified of that determination and of her 
appellate rights in an August 1997 letter.  The veteran 
attempted to reopen her claim for service connection for 
these conditions in March 2000.  The RO again found that the 
claims were not well grounded and denied the claims in May 
2000.  

The VCAA provides, however, that a claim denied as not well 
grounded between July 14, 1999, and November 9, 2000, such as 
the veteran's service-connection claim decided in June 2000, 
can be readjudicated under the provisions of the new law.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  After the May 2000 rating action 
was promulgated, the RO accepted the veteran's letter of May 
2001 as a new claim and reviewed the issues on a de novo 
basis, issuing another decision in July 2001.  

The issues of entitlement to service connection for 
depression, PTSD and a skin condition are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
her part.  The issue of entitlement to service connection for 
migraine headaches is deferred.  


REMAND

The veteran's service medical records show that she was 
treated for a skin condition in February 1996.  At that time, 
she reported having complaints of skin problems on her neck 
and back.  The examiner observed pustules on the back and 
neck and diagnosed acne.  The veteran provided testimony at a 
November 2001 hearing during which she testified that she 
continued to have problems with the skin on her neck and 
back.  Post service treatment reports reflect a diagnosis of 
tinea versicolor.  An examination with a nexus opinion is 
required.  

The veteran referred to emergency room treatment reports for 
July 3rd or 4th 1990 from the 5th General Hospital in 
Stuttgart, Germany, stating that these reports will confirm 
her claim of sexual assault on those dates.  She alleges that 
her current psychiatric disability picture is influenced by 
those events.  

The Board observes that the RO has made attempts to secure 
the records from the hospital identified by the veteran.  
However, there is no indication that the RO has obtained a 
response to those requests.  If the records are obtained the 
RO should afford the veteran a VA psychiatric examination in 
order to establish or rule out the presence of depression 
and/or PTSD related to the alleged sexual assault.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  Afford the veteran a VA skin 
examination in order to determine the 
current nature and etiology of any 
existing skin condition.  Accomplish all 
indicated special studies and tests.  
Make the claims folder made available to 
the examiner for use in studying the 
case.  Based on a review of the clinical 
record, the examiner is requested to 
provide an opinion as to whether the 
veteran currently has any skin condition 
associated with injury, disease or event 
noted in her military service.  

The examiner must answer the following 
question:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current a skin condition is causally 
related to the veteran's military 
service?  The clinical basis for the 
opinion should be set forth in detail.   

2.  Obtain the emergency room treatment 
reports for July 3rd and 4th 1990 from the 
5th General Hospital in Stuttgart, 
Germany.  If these records are no longer 
available, that fact should be certified.  
Associate all additional evidence with 
the veteran's claims folder.  

3.  If the records from emergency room 
treatment reports for July 3rd or 4th 1990 
from the 5th General Hospital in 
Stuttgart, Germany, are secured, afford 
the veteran a VA mental disorders 
examination in order to determine the 
current nature and etiology of existing 
depression or PTSD.  Accomplish all 
indicated special studies and tests.  
Make the claims folder available to the 
examiner for use in studying the case.  

The examiner must reach a complete 
diagnosis that either establishes or 
rules out the presence of PTSD or any 
other psychiatric disability.  Based on a 
review of the clinical record, provide an 
opinion as to whether the veteran 
currently has a psychiatric disability 
associated with injury, disease or event 
noted in her military service.  

The examiner must answer the following 
question:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current psychiatric disability is 
causally related to the veteran's 
military service?  The clinical basis for 
the opinion should be set forth in 
detail.   

4.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, provide the appellant and the 
appellant's representative a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  Allow an appropriate period of 
time for a response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



